Citation Nr: 1735928	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD), status-post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a July 2015 decision, the Board denied the Veteran's claim of entitlement of an increased initial rating for the service-connected left knee disability, and remanded the issue of entitlement to an increased initial rating for PTSD to the Appeals Management Center (AMC) for evidentiary development.  The Veteran appealed the July 2015 denial of the left knee claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 order, the Court vacated the July 2015 Board decision as it pertained to the denial of an increased initial rating for the left knee disability and remanded the matter to the Board for further proceedings consistent with the February 2016 Joint Motion for Partial Remand.  

In March 2016, the Board remanded the issue of entitlement to an increased initial rating for the left knee disability to the AMC for further evidentiary development.  The AMC continued the previous denials as evidenced in separate supplemental statements of the case (SSOCs) dated May 2016 and July 2016.  

In an October 2016 decision, the Board denied the Veteran's claim of entitlement of an increased initial rating in excess of 50 percent for the service-connected PTSD and remanded the issue of entitlement to an increased initial rating for the service-connected left knee disability to the AMC for compliance with criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran appealed the October 2016 denial of the PTSD claim to the Court.  In a March 2017 order, the Court vacated the October 2016 Board's decision as it pertained to the denial of an increased initial rating for PTSD and remanded the matter to the Board for further proceedings consistent with the March 2017 Joint Motion for Partial Remand.  


The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with reduced reliability and productivity. 

2.  Left knee degenerative joint disease status post arthroscopic surgery is productive of traumatic arthritis as shown by x-ray and resulting in limitation of flexion to 60 degrees and limitation of extension to 15 degrees.

3.  The service-connected PTSD and left knee disability do not present a disability picture so unusual or exceptional as to render impractical application of the scheduler rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 20 percent for left knee degenerative joint disease, status post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5003-5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations provide that, upon the submission of a substantially complete application for benefits, there is an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, and the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008). The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159 (b)(1).)

As to the PTSD and the left knee claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claims of service connection has been more than substantiated.  They have been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

The Veteran was also afforded pertinent VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.  Moreover, in accordance with the October 2016 Board remand of the left knee claim, the AOJ afforded the Veteran an additional examination, to include compliance with Correia criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD and a 20 percent evaluation for his service connected left knee degenerative joint disease status post arthroscopic surgery from June 1, 2011, the first day of the month following his active duty discharge.

a.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

The Veteran's PTSD has been assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, DC 9411.  The Veteran contends that his disability warrants a higher evaluation.

Under DC 9411, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to be able to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board in February 2014 (prior to the adoption of the DSM-V), the DMS-IV criteria will be utilized in the analysis set forth below.

The Global Assessment of Functioning (GAF) is a scale that is used to assess the veteran's psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 51 to 75 as determined by VA and private treatment providers and examiners.  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Here, the Veteran was afforded a VA psychological examination in February 2011, in response to the filing of his claim for service connection in the same month.  The February 2011 examiner confirmed a diagnosis of PTSD.  During the examination, the Veteran described difficulty with falling asleep and mid-cycle waking.  He endorsed intrusive thoughts and avoidance of triggers such as combat movies, combat video games, and flying.  He reported feeling detached from others, especially family members and increased irritability, but denied any major problems in his work and family relationships.  He stated that he gets more annoyed than he used to.  He reported hypervigilance, exaggerated startle response, and anhedonia.  The Veteran reported that he no longer enjoys playing paintball or video games, as he once did and denied any current psychological treatment or psychotropic medications.  He reported that, after his upcoming military discharge, he intended to decline any job offers requiring him to fly.  He denied any major concerns about his ability to work at that time.  The Veteran also reported that he is married with two children who live at home.  He described his relationship with his wife as "very good," and that they enjoy riding all-terrain vehicles (ATVs) together.  See C&P Exam dated February 14, 2011 at page 42 in Legacy Content Manager Documents received October, 7, 2011.

The February 2011 VA examiner indicated that the Veteran did not exhibit any grooming or hygiene deficits.  His speech was normal and his affect was grossly euthymic.  The examiner indicated that the Veteran "did appear to minimize his symptoms."  His thought processes were goal-directed and logical.  He denied active suicidal or homicidal ideation.  The examiner reported that the Veteran "did not exhibit any other disturbances of thought content or perception."  He was well-oriented.  His memory and concentration were mildly impaired.  His mood was happy, and his insight and judgment were good.  The examiner reported that the Veteran's social functioning and employment were not impaired.  He concluded, "[t]here are PTSD signs and symptoms that are transient or mild which decreased work efficiency and ability to perform occasional tasks only during periods of significant stress.  Examples include being triggered to think about traumatic experiences and having difficulty sleeping 1 to 2 times per week as well as experiencing intrusive thoughts approximately 1 to 2 times per week"  A GAF of 68 was assigned.  Id.

In his November 2012 notice of disagreement (NOD), the Veteran reported that, since his active duty separation, "I am now reliving my deployments in my dreams which are very disturbing and causing me to wake up throughout the night."  The Veteran additionally stated that he was "having great anxiety throughout the day especially with certain smells and noises that occur around me, which have resulted in me not wanting to leave the house."  See notice of disagreement dated November 2, 2012 in Legacy Content Manager Documents.

In his June 2013 VA Form 9, the Veteran reported that he was previously employed as a safety director and "was let go because of my sudden and unexplainable outbursts and multiple absences due to my overwhelming feelings of both depression and anxiety."  He stated that, after his release from active duty, he obtained employment.  However, he was again "let go because of my 'odd' behavior around others and multiple absences both because of my appointments with counselors and my overwhelming feelings of depression and anxiety."  He reported that he and his wife no longer sleep in the same room due to his nightmares and hypervigilance.  He stated that he cannot be in public because he feels someone is going to hurt him or someone whom he is with.  He stated that he was recently told by his wife that he must seek mental health treatment, or she will leave him.  He reported current mental health treatment from C.G., a PTSD specialist.  He stated that he is currently employed, but is in "jeopardy of being let go."  He stated that he has "tried to handle my issues on my own and be a productive member of society but unfortunately I have been unsuccessful and I am losing everything and everyone."  See VA Form 9 dated June 11, 2013 in Legacy Content Manager Documents.

In a June 2013 VA mental health initial evaluation, it was noted that the Veteran was casually dressed, well-groomed, and cooperative throughout the interview.  He was not oriented to the specific date or day of the week, but he was oriented to month/year/location.  He exhibited a depressed mood and appropriate affect.  The treatment provider indicated that the Veteran "often seemed disconnected or surprised by his emotions, and he was not very insightful of himself or his presentation."  He reported that he is 'odd,' 'awkward,' and that others are uncomfortable around him; "[h]e is completely unaware of how he was presenting to warrant such observations."  The treatment provider noted that the Veteran lacked insight into his performance on test items, exhibited poor recall, and was bewildered at times.  The treatment provider indicated that the Veteran's "thought process was clear, coherent, and goal-directed, but he evidenced some difficulty with abstract thinking."  The Veteran denied overt suicidal ideation, but reported that sometimes he wishes he would go to bed and not wake up.  He denied homicidal ideation.  The Veteran's wife was interviewed and reported that the Veteran's symptoms and presentation appear to be anxiety-related.  She stated that he often ruminates on things and becomes obsessive about tasks.  The Veteran is uncomfortable in social situations to the point that it has restricted their lives.  She indicated that the Veteran is short with others, which is off-putting.  She stated that the Veteran's thinking is not as quick as it once was, and he has difficulty focusing and concentrating.  The Veteran has had three jobs since his military discharge, and his currently working doing basic administrative duties, after he received feedback about not being good with people.  See Mental Health Initial Eval. Note in Legacy Content Manager Documents CAPRI received December 26, 2013.

The June 2013 VA treatment provider noted the Veteran's report that he no longer has interest in activities he previously enjoyed.  He feels too anxious to socially engage with others.  The treatment provider noted that the Veteran reported symptoms of re-experiencing, avoidance, and hyper arousal.  He is on medication to help him sleep, but not to treat his mood or anxiety symptoms.  She concluded that, "[i]t is more likely than not that his depression and anxiety could be contributing to his cognitive functioning and that he could benefit from increased treatment." However, despite these symptoms, the Veteran is able to perform personal functions required in everyday living, and does not require the support of a caregiver.  Id.

In a June 2013 summary of therapy, C.G., LPC, confirmed the Veteran's continuing diagnosis of PTSD.  She noted that the Veteran is new to treatment.  The Veteran reported that he was previously fired from a job because "people didn't feel comfortable around him."  He also reported that he was late or did not show up at all.  Ms. C.G. reported that the Veteran's symptoms include recurrent and distressing recollections of different events, as well as difficulty sleeping.  He endorsed hypervigilance, flashbacks 1-2 times per week depending on triggers; "[t]hese triggers include smells, sights, and sounds in his environment."  The Veteran reported that he and his wife used to host social events, but have stopped. He avoids going to large events without his wife.  He stated that his wife sometimes goes places without him and this causes a strain on their relationship.  The Veteran also reported avoidance of intense conversations.  He has a restricted range of affect, which "causes his co-workers to see him as uncaring or creepy."  The Veteran reportedly lacks the desire or ability to make new friends.  He described hyper arousal symptoms; in particular, he prefers to sit facing the door.  He reported occasional outbursts of anger, although he stated that he is not an angry man.  He also endorsed poor concentration and focus.  He indicated that "it is difficult for him to remember details and dates.  This is important in his job and has the potential to cause problems with his performance."  See Medical Treatment Record Non-Government facility received October 23, 2013.

The Veteran was afforded a VA examination in October 2013 at which time the examiner confirmed a diagnosis of PTSD.  The examiner reported that the Veteran's PTSD symptoms resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted that the Veteran has been married for 20 years, and has two children.  The Veteran reported that he does not have friends with whom he socializes.  His wife told him that he makes their friends feel uncomfortable; the Veteran would not elaborate.  The Veteran has maintained the same employment since retirement from the Army in 2011.  He answers telephone calls and transfers them appropriately.  He reported that he works "when his wife tells him to go."  He does not know how many hours he works, but he estimated that it is about 30 hours per week.  The Veteran denied problems with both concentration and distractibility.  He stated that he does not have to take frequent breaks at work, and indicated that "he was 'about normal' with regard to difficulty with irritability and getting along with others and he denied frequent arguments with others."  He estimated that he has "a couple arguments a day," and has received negative counseling when he worked with women.  He was told that he needed to calm down.  He now works in an office by himself.  He reported that he does not go to work late, leave early, or miss days of work.  See VA examination in Legacy Content Manager Documents received October 20, 2013

The October 2013 VA examiner noted the Veteran's report that he currently receives weekly psychological treatment, is currently prescribed two psychiatric medications, has had no psychiatric hospitalizations, sleeps about 4 to 5 hours per night, and wakes well-rested.  He endorsed nightmares and hypervigilance, but denied anxiety.  The Veteran reported that he misses his military experiences as a Black Hawk helicopter pilot.  He reported some flashbacks, if triggered.  He avoids reminders of trauma.  He endorsed hyper arousal symptoms.  Specifically, he avoids crowds due to prior bad experiences such as an altercation with a woman at Walmart who was blocking an aisle.  He stated that he "always goes places with his wife unless he is going to work or an appointment."  He reported that he is "not a fan of being alone."  The Veteran reported that he gets lost when he is alone.  He indicated that he does not attend movies, sporting events, or concerts because he prefers to stay at home.  The Veteran indicated that unpredictable loud noises are difficult for him.  He denied any auditory or visual hallucinations.  He denied irritability, but endorsed verbal altercations with others.  He stated that he gets "upset about trying to help people and they do not appreciate it."  He denied symptoms of depression.  He reported feelings of worthlessness and poor self-esteem.  He indicated that "[h]e thinks it would be better if he did not wake up.  He said his wife would be better off with someone else.  She likes to be around people."  The Veteran endorsed feeling anxious and angry.  He indicated that he wants to run away.  He becomes paranoid that other people are talking about him.  The Veteran denied panic attacks, but did report an incident of "blacking out" when he was in a small town in Colorado and a smell triggered reminders of burn victims he transported during his military service.  Upon examination, the Veteran was neat and exhibited good hygiene.  His speech was normal, but slow at times.  His mood was calm and his affect was flat.  His thought process was within normal limits.  He denied suicidal or homicidal ideation.  A GAF of 51 was assigned.  Id.

The October 2013 VA examiner also noted, that the Veteran exhibited memory problems, impaired cognition, and lack of insight, and "had a lot of difficulty on the SLUMs [Saint Louis University Mental Status exam]."  As a result of this impairment, the examiner recommended that the Veteran be assessed by his own doctor.  The examiner also suggested that the Veteran is not capable of managing his financial affairs alone as a result of his impaired judgment and insight.  Id.
In response to the concerns raised by the October 2013 VA examiner, a finding of incompetency was suggested.  See the rating decision dated December 27, 2013 in Legacy Content Manager Documents.  The Veteran disagreed with this suggestion and submitted a March 2014 neuropsychiatric evaluation from Dr. V.N. in support of his assertions of competency. 

In the March 2014 neuropsychiatric evaluation, Dr. V.N. noted that the Veteran has been married for 23 years and has two children.  The Veteran is driving.  He reported that he has never managed money; "[h]e did attempt to manage the family finances at one time, but his family became frustrated with him because he questioned their expenditures, therefore the financial management reverted to his wife."  The Veteran has a Master's Degree.  He denied a history of attentional or learning problems.  He maintains his employment and receives good reviews of his job performance.  The Veteran denied substance abuse.  Dr. V.N. indicated that, during the evaluation, the Veteran was appropriately dressed and groomed.  He demonstrated no impairment in gait, movement, language comprehension, or expression.  The Veteran's thought processes were logical and coherent.  The Veteran was well-oriented.  Dr. V.N. indicated that there was no evidence of paranoia, delusions, or hallucinations.  The Veteran demonstrated good insight and judgment.  Dr. V.N. reported that the Veteran presented with a cheerful, upbeat affect.  He denied difficulty with depression; "[h]e feels he is in good spirits most of the time."  The Veteran indicated that "[h]e does not think his PTSD creates significant problems for him at this time."  He denied nightmares and intrusive thoughts.  He did report that certain smells trigger memories of transporting burn victims.  The Veteran endorsed hypervigilance.  He denied anxiety, panic, or anger. Dr. V.N. confirmed a diagnosis of "PTSD by previous diagnosis with current minimal symptoms."  A GAF of 75 was assigned.  See hearing testimony dated March 5, 2014 in VBMS received September 11, 2015. 

With respect to the findings of the October 2013 VA examiner, Dr. V.N. noted that "[i]n an interview, [the Veteran] did not display any evidence of depression or cognitive impairment.  I administered the Montreal Cognitive Assessment, a brief survey of cognitive abilities similar to the SLUMS, and he achieved a score that is in the normal range."  Dr. V.N. continued, "I am not aware of any data to support the idea that [the Veteran] would be incompetent with respect to managing his funds or, for that matter, making any kind of decision."  Id.

In a letter received in August 2016, Ms. M.P., a friend of the Veteran and his spouse, detailed the Veteran's psychological symptoms.  She stated that the Veteran has isolated himself "to the point that he no longer attends family and friends' functions."  She stated that the Veteran often seems agitated and uncomfortable around groups of people.  See buddy statement from M.P. received August 9, 2016.

In a separate August 2016 letter, the Veteran's spouse described her husband's psychological impairment.  She stated that the Veteran "is not incompetent, he is very competent, but lacks social skills he once had, almost like paranoia has set in." She stated that "one of the few activities [the Veteran] truly looks forward to every year is hunting" and she was concerned that a finding of incompetency would be detrimental to the Veteran's happiness.  She indicated that the Veteran sleeps with a pistol and gets up at least once a night to conduct a "security check" of their house, both inside and outside.  She reported that the Veteran cannot be in areas with a lot of people, or he becomes very anxious, mean, and aggressive.  She described a Fourth of July event in which the Veteran became agitated to the point of making everyone else at the event uncomfortable, and the Veteran ultimately packed up his family and left.  See buddy statement from wife received August 9, 2016.

The Veteran also submitted an August 2016 letter in which he stated that he previously received mental health treatment at Family Harbor, but stopped because "every time I went in for an appointment to speak with the counselor, I left feeling more anxious to the point I had nightmares and even my wife couldn't be around me."  The Veteran reported that he objected to the proposed finding of incompetence because it would cause him to lose access to his hunting rifles, and hunting is one activity that he still enjoys.  He endorsed social isolation, nightmares at least three times per week, and hypervigilance.  He stated that he no longer has many family friends, "because of my outbursts and anxiety, especially when more than one person comes over."  The Veteran reported, "I cannot leave the house to participate in daily life activities, being around people I do not know brings on serious bouts of anxiety followed by anger."  See correspondence from the Veteran received August 9, 2016.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the scheduler criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, 16 Vet. App. 436 (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning most nearly approximates the current 50 percent rating.  Statements by the Veteran's wife and a friend detail the Veteran's psychological problems; difficulty getting along with others and the fact the Veteran sleeps with a pistol and patrols areas around the house.  Treatment records reflect memory problems, impaired cognition, and lack of insight.  However, on comprehensive psychological evaluations the GAF scores have generally reflected levels of mild to moderate impairment.  While neither GAF scores nor examiners' characterizations of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD, they are factors that should be considered in evaluating the severity of the disability.  

In the October 2013 VA examination the examiner, Dr. C.J., noted the Veteran "had a lot of difficulty on the SLUMs exam."  As a result of this impairment, Dr. C.J. recommended the Veteran be assessed by his own doctor.  Dr. C.J. suggested that the Veteran is not capable of managing his financial affairs alone as a result of his impaired judgment and insight.  However, Dr. C.J. also noted that upon speaking with another physician at the center, after the Veteran's examination concluded, she was informed the Veteran did not exhibit any of the symptoms described by Dr. C.J., at the Veteran's examination the week before.  The Veteran was subsequently examined by his private physician in March 2014, the Montreal Cognitive Assessment, a brief survey of cognitive abilities similar to the SLUMS was administered, and he achieved a score that was in the normal range.  On interview, the Veteran did not exhibit depression and his thought processes were logical and coherent.  There was no evidence of paranoia, delusions or hallucinations.  Dr. V.N. concluded that he was not aware of any data to support the idea that [the Veteran] would be incompetent with respect to managing his funds or, for that matter, making any kind of decision.  

Based on these facts, the Board assigns greater probative weight to the March 2014 opinion than to the October 2013 opinion.  The October 2013 examiner's opinion was based on a one time evaluation which was denounced by another physician at the same center who assessed the Veteran a week prior and there is no other competent evidence of record that would indicate that the Veteran is not capable of managing his financial affairs independently due to his lack of insight.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 50 percent rating because this disability has been shown to result in occupational and social impairment, with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411.  While symptoms are significant and do interfere with his social and occupational functioning, the evidence reflects that he has a Master's Degree and receives good reviews of his job performance.  The exhibited symptoms do not more nearly approximate the 70 percent criteria with such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting).  While the social impairment and periods of depression and panic are significant, the overall criteria more closely match the 50 percent rating. 

The symptoms have not at any point during the appeal period more nearly approximated total occupational and social impairment.  In this regard, the Board recognizes that the Veteran was not consistently employed during the period under consideration.  Although he socially isolates himself, the Veteran does maintain regular contact with certain family members including his wife.  His reported history of inability to establish and maintain effective relationships and irritability, social anxiety, and impaired memory are contemplated in the criteria for a 50 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene and, although his judgment and insight were noted to be impaired at times, the evidence does not demonstrate gross impairment in thought processes and communication, as is contemplated for a 100 percent rating.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria.

b.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD), status-post arthroscopic surgery.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran initially filed his claim for service connection for left knee disability in February 2011.  It is currently assigned a 20 percent rating for limitation of motion due to traumatic arthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261.  The Veteran contends that his disability warrants a higher evaluation.

Under Diagnostic Code 5003, arthritis, degenerative will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

At the March 2011 VA examination, the examiner noted a history of swelling and pain and arthroscopic surgery after the Veteran injured his knee by falling from the top of a helicopter as a result of enemy fire while doing a post flight check.  After surgery the Veteran reported that his knee continued to swell and had persistent pain with prolonged sitting, riding his motorcycle and working in the flying simulator.  He also reported his knee locked up intermittently and exhibited increased pain and swelling lasting for hours or days depending on the activity.  The examiner documented the Veteran's occupational effects which indicated that he was removed from flight status and was limited to siting 20 to 30 minutes, walking no more than a 1/2 mile, climbing stairs, crouching or bending.  The clinical examination revealed range of motion to 120 degrees flexion and 0 degrees extension with pain beginning at the end of the range.  The McMurray test was negative.  The posterior drawer test was positive.  The examiner noted signs of patellar tenderness, patellar crepitus, and tenderness over the medial and lateral joint line and increased pain with medial and lateral stress.  There was no evidence of patellar instability, erythema or rubor, joint effusion or laxity and there was no additional loss of range of motion, increased pain, weakness, instability, or lack of endurance with repetition.  Imaging studies revealed patellofemoral and femorotibial joint spaces and alignment were maintained.  There was also no evidence of acute fracture or patellar subluxation.  See C&P examination in Legacy Content Manager Documents received October 07, 2011 at pages 3-10, 23 and 32-33.

At the October 2013 VA examination, the Veteran reported that his knee locks up three to four times per week, sometimes feels unstable, hurts every day and is aggravated by climbing stairs or walking over 1 mile.  The examiner documented that twice in the last 12 months, the Veteran's left knee pain had caused him to go to work late by a few hours each time.  The clinical examination revealed range of motion to 85 degrees flexion and 15 degrees extension with pain beginning at the end of the range.  There was no additional loss of range of motion with repetition, but the examiner found less movement than normal, weakened movement, and pain on movement.  Ligament testing was normal, and there was no evidence of patellar subluxation or dislocation.  There was also no evidence of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  There was no evidence of a meniscal condition, or history of meniscal surgeries, or total knee joint replacement, or residual signs or symptoms due to the Veteran's arthroscopic surgery.  The examiner noted the Veteran's scars associated with his arthroscopic surgery.  However, the examiner indicated the scars were not painful or unstable and the total area of all related scars was no greater than 39 square centimeters.  The Veteran did not use any assistive devices as a normal mode of locomotion and the Veteran did not require an amputation with prosthesis.  Imaging studies revealed traumatic arthritis in the left knee and were negative for evidence of patellar subluxation.  See VA examination in Legacy Content Manager Documents received October 08, 2013

The Veteran was afforded an additional VA examination in December 2016 in compliance with the October 2016 Board remand.  The Veteran reported complaints of diffuse left knee pain since 2009 when he slid off a Blackhawk helicopter.  He reported having surgery about a month later and reported doing poorly in postsurgical physical therapy.  As a result the Veteran reported he underwent a second surgery in 2010 to debride scar tissue.  The Veteran reported that currently he has intermittent pain that can be provoked by walking for longer than 30 to 40 minutes.  The Veteran stated that Aleve and physical therapy helps some but he did not appreciate any benefit from a hinged knee orthosis and does not use it.  The Veteran did not report any flare ups and indicated his functional loss or impairment as being unable to walk for longer than 30 to 40 minutes without severe left knee and thigh pain.  After physical examination, the examiner documented as follows: the Veteran's right knee had normal range of motion and no pain exhibited.  The left knee exhibited flexion limited to 60 degrees and extension limited to 15 degrees.  Functional loss due to the Veteran's abnormal range of motion causes him to be unable to sit with the knee flexed to 90 degrees and therefore requires room for partial extension when sitting.  Pain was exhibited on both flexion and extension.  There was no pain indicated with weight bearing.  There was evidence of tenderness to palpation of the inferomedial patella.  There was no evidence of crepitus or additional functional loss or range of motion after repetitive use.  Muscle strength of the right knee was normal.  Muscle strength of the left knee had active movement against some resistance this reduction in muscle strength appeared to be due to the Veteran not giving a full effort on the test.  There was no evidence of muscle atrophy.  There was no evidence of ankyloses and no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion reported by the Veteran which is unrelated to activity.  There was no evidence of joint instability after anterior, posterior, medial and lateral instability testing.  The Veteran does not now or has ever had a meniscus (semilunar cartilage) condition.  The Veteran does have scars related to his left knee surgeries, but they are not painful or unstable and are not equal to or greater than 39 square centimeters in length and are not located on the head, face or neck.  The Veteran does not use any assistive devices as a normal mode of locomotion.  Imaging studies revealed traumatic arthritis in the left knee.  The medial, lateral and patellofemoral joint spaces are maintained.  Normal bone density.  There is no joint effusion, lytic or blastic lesions.  There are no fractures, subluxations or soft tissue swelling.  There are no soft tissue calcifications and the patella is anatomically aligned.  The Veteran is poorly suited for occupations that require walking for more than 30 minutes per hour.  He also requires room to keep the left knee partially extended when sitting.  The contralateral joint is uninjured.  There is no pain with weight bearing or non-weight bearing and there is pain with passive range of motion.  See C&P examination date December 20, 2016.

Private treatment records in the claims file are dated from 2010, prior to the Veteran's discharge, and reveal the Veteran's reports of pain, swelling and bruising from activities such as walking, squatting, kneeling and climbing stairs.  An August 2010 record reflects his reports of a MRI image revealing a torn meniscus and bone fragments; however, there is no objective evidence in the claims file to support this assertion.  

Based on the above evidence, the Board determines that a rating in excess of 20 percent is not warranted at any time during the appeal period.  The 20 percent rating contemplates limitation of extension to 15 degrees due to traumatic arthritis.  A higher rating requires limitation of extension to at least 20 degrees.  Consequently, the Board finds that a rating in excess of 20 percent is not supported by the evidence.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has a surgical scar associated with his left knee disability. However, the scar was reported to not be painful and/or unstable or to cover a total area of greater than 39 sq. cm.  Therefore, a separate rating for a scar is not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Veteran has had left knee surgery, but there were no meniscal defects noted on examination.  Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Moreover, the Veteran has not displayed ankylosis of the left knee, instability or subluxation, impairment of the tibia or fibula, or genu recurvatum to warrant a rating under Diagnostic Codes 5256, 5257, 5262, or 5263.  While the Veteran does exhibit limitation of flexion to 60 degrees, Diagnostic Code 5260 does not provide for a compensable rating for that level of impairment.  Consequently, the Board determines that there is no additional disability to warrant higher or separate ratings under other diagnostic codes. 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected left knee disability has worsened.  However, the objective clinical findings do not support his assertions of instability.  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions because, in this case, questions concerning the progression of his left knee disability require medical expertise.  The Board must rely on the competent medical evidence of record; see Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals).

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected PTSD and in excess 20 percent for the Veteran's service-connected left knee degenerative joint disease, and the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Total Disability Rating due to Individual Unemployability (TDIU) 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The record shows that the Veteran is employed.  In the July 2013 VCAA letter he was advised that he may be eligible for TDIU and asked to indicate whether he wished to be considered for entitlement to TDIU.  He did not respond.  Therefore, the Board finds that further contemplation of a TDIU rating is not necessary.



ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial rating in excess of 20 percent for left knee DJD, status-post arthroscopic surgery is denied.





____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


